In an action by one of the executors of Dominie A. Bracalello, deceased, to recover, inter alia, a credit balance allegedly due to the decedent from the defendant Frank Bracalello, Inc., a corporation with which the decedent had a running account, the said defendant corporation appeals from so much of a judgment of the Supreme Court, Westchester County, entered October 16, 1961 upon the decision of the court after a jury trial, as adjudged that the decedent’s executors shall recover from said corporate defendant the sum of $5,973. The said sum represents a debit item in the account for premiums on policies insuring decedent’s life, such premiums having been advanced by said corporate defendant pursuant to an agreement with decedent which had been cancelled prior to his death. By stipulation of the parties, the issues with respect to said sum were determined by the court as a question of law without the aid of the jury. Judgment, insofar as appealed from, affirmed, with costs. No opinion. Beldoek, P. J., Ughe-tta, Kleinfeld, Brennan and Hill, JJ., concur.